386 So. 2d 42 (1980)
Felicitas SANCHEZ, Appellant,
v.
MERCY HOSPITAL, etc., et al., Appellees.
No. 79-1688.
District Court of Appeal of Florida, Third District.
July 22, 1980.
Horton, Perse & Ginsberg and Edward A. Perse, Miami, Bernard Butts, Hialeah, for appellant.
Adams & Ward and Richard B. Adams and James W. Kaufman, Miami, Barrett & Bajoczky and C. Howard Hunter, Tallahassee, Thornton & Herdon and Jane E. Thornton, Miami, for appellees.
Before BARKDULL, SCHWARTZ and NESBITT, JJ.
PER CURIAM.
Orderly pleading requires that the order dismissing the plaintiff's complaint with prejudice be reversed because affirmative defenses to a claim for relief, not apparent on the face of the complaint, must be pled in an answer. Roehner v. Atlantic Coast Development Corporation, 356 So. 2d 1296 (Fla. 4th DCA 1978); Poulos v. Vordermeir, 327 So. 2d 245 (Fla. 4th DCA 1976); Government Employees Insurance Company *43 v. Wheelus, 319 So. 2d 181 (Fla. 4th DCA 1975). Only affirmative defenses appearing on the face of a prior pleading may be asserted in a motion to dismiss. Fla.R. Civ.P. 1.110(d); Kansas City Mortgage Company v. Burgess, 306 So. 2d 161 (Fla. 4th DCA 1975); Stern v. First National Bank of South Miami, 275 So. 2d 58 (Fla. 3d DCA 1973).
Reversed and remanded.